Citation Nr: 0501508	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  98-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness of the right eye, claimed as due to treatment at a 
Department of Veterans Affairs medical facility in 1994.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).   

Procedural History

The veteran served on active duty from April 1951 to February 
1952.

In March 1997, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
blindness of the right eye, claimed as due to treatment at a 
Department of Veterans Affairs (VA) facility in 1994.  The 
August 1997 rating decision denied the veteran's claim.  The 
veteran disagreed with the August 1997 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 1998.  

In April 1998 the veteran presented sworn testimony to a RO 
hearing officer.  In May 2001, the veteran testified at a 
personal hearing conducted via videoconference equipment and 
chaired by the undersigned Veterans Law Judge.  Copies of the 
hearing transcripts has been associated with the veteran's VA 
claims folder.

This matter was previously before the Board in August 2001, 
at that time it was remanded for development and 
readjudication pursuant to the then recently-enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (VCAA).  After completion of the 
development requested in that remand the matter was again 
returned to the Board  

In August 2003, the Board determined that an independent 
medical opinion (IME) was required to clarify whether or not 
the veteran incurred any additional eye disability as a 
result of VA care and also to specifically identify any such 
additional disability.  The Board's IME request further 
indicated that in the event additional disability was found 
that a nexus opinion as to whether the additional disability 
was a natural progression of an underlying disease or injury 
or rather was the consequence of VA treatment be provided.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2004).  The resulting IME opinion was received by the Board 
in October 2004.  

For the reasons explained immediately below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for right eye blindness.  His contention is 
that he underwent laser surgery on his right eye at the VA 
Medical Center (VAMC) in Gainesville, Florida, in 1994, to 
treat a degenerative ocular condition related to diabetes 
mellitus, and that he was blinded in this eye as a result of 
this treatment.  He makes the additional contention that his 
blindness was because the laser procedure was improperly 
conducted by inexperienced medical students or interns 
instead of a trained and experienced ophthalmologist.  In 
essence, the veteran contends that his pre-existing eye 
disability was made worse by the VA surgery.

As noted above, the veteran has presented testimony at 
hearings before an RO hearing officer in April 1998 and 
before the undersigned Board Member at a video conference 
hearing in May 2001 that during his 1994 laser surgery, he 
had experienced so much pain from the procedure that 
eventually the surgery had to be stopped and he was 
rescheduled for another appointment to complete the 
treatment.  According to his testimony, he returned the 
following week for completion of the procedure, in which he 
was given a local anesthetic on his right eye and then 
received surgery.  He reported that he lost sight in his 
right eye within a day afterwards.



Reasons for remand

As noted in the Introduction above, an independent medical 
opinion (IME) has been obtained.  The veteran and his 
representative have been provided with a copy of that 
opinion.  By letter dated November 29, 2004, VA advised the 
veteran and his representative that the matter would be 
returned to the Agency of Original Jurisdiction (AOJ) for 
consideration of the IME unless waiver of AOJ consideration 
was made.  The veteran's representative responded in 
correspondence dated December 8, 2004 that AOJ consideration 
was not waived.  Therefore, the matter must be remanded to 
the AOJ for readjudication.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
evidentiary and/or procedural development 
which it deems appropriate, VBA should 
then readjudicate the veteran's claim of 
entitlement to VA benefits pursuant to 38 
U.S.C.A. § 1151 for blindness of the 
right eye, taking into consideration the 
evidence that has been added to the 
record since the last RO adjudication of 
this issue.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




